 

Exhibit 10.3

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

Intellectual Property Security Agreement, dated as of __________, by XG Sciences
IP, LLC, a Michigan limited liability company, of 3101 Grand Oak Drive, Lansing,
Michigan 48911 and XG Sciences, Inc., a Michigan corporation, of 3101 Grand Oak
Drive, Lansing, Michigan 48911 (“Debtors”), in favor of The Dow Chemical
Company, of 2030 Dow Center, Midland, Michigan 48674 for itself and as agent for
the benefit of all other affiliates of Secured Party (each, an “Affiliate”)
pursuant to the Security Agreement (in such capacity, “Secured Party”).

 

WITNESSETH:

 

Whereas, the Debtors are parties to Security Agreements dated as of __________
(the “Security Agreements”), in favor of the Secured Party pursuant to which the
Debtors are required to execute and deliver this Intellectual Property Security
Agreement;

 

Now, Therefore, in consideration of the premises, the Debtors hereby agree with
the Secured Party as follows:

 

SECTION 1.          Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreements and used herein have the meaning given to
them in the Security Agreements.

 

SECTION 2.          Grant of Security Interest in Intellectual Property
Collateral. The Debtors hereby pledge and grant to the Secured Party a lien on
and security interest in and to all of its right, title and interest in, to and
under all the following Collateral of the Debtors:

 

(a)Patents of Debtors listed on Schedule A attached hereto ;

 

(b)Trademarks of Debtors listed on Schedule B attached hereto;

 

(c)all proceeds of any and all of the foregoing; and

 

(d)all future patent and trademark application filings in the United States or
any other country, of which Debtors shall notify Secured Party on a regular
basis, but no less frequently than annually, and descriptions of which Debtor
shall promptly add to Schedule A attached hereto or Schedule B attached hereto,
as appropriate.

 

SECTION 3.          Security Agreement. The security interest granted pursuant
to this Intellectual Property Security Agreement is granted in conjunction with
the security interest granted to the Secured Party pursuant to the Security
Agreements and Debtors hereby acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Patents and Trademarks made and granted hereby are more fully set forth in the
Security Agreements, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Intellectual Property Security Agreement is deemed to conflict with the
Security Agreements, the provisions of the Security Agreements shall control
unless the Secured Party shall otherwise determine.

 

 

 

 

SECTION 4.          Termination. Upon the payment in full and termination of the
Security Agreements, the Secured Party shall execute, acknowledge and deliver to
the Debtors an instrument in writing, prepared by debtors, in recordable form
releasing the collateral pledge, grant, assignment, lien and security interest
in the Patents and Trademarks under this Intellectual Property Security
Agreement.

 

SECTION 5.          Counterparts. This Intellectual Property Security Agreement
may be executed in any number of counterparts, all of which constitute one and
the same instrument, and any party hereto may execute this Intellectual Property
Security Agreement by signing and delivering one or more counterparts.

 

SECTION 6.          Governing Law. This Intellectual Property Security Agreement
and the transactions contemplated hereby, and all disputes between the parties
under or relating to this Intellectual Property Security Agreement or the facts
or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of Michigan, without regard to
conflict of law principles that would require the application of laws of another
jurisdiction.

 

[Signature page follows.]

 

 2 

 

 

In Witness Whereof, the Debtors have caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officers as of the
date first set forth above.

 

  XG SCIENCES IP, LLP         By           Its       Debtor         XG SCIENCES,
INC.         By           Its           Debtor

 

 3 

 

 

  Accepted and Agreed:       THE DOW CHEMICAL COMPANY         By           Its  
          Secured Party

 

 4 

 

 

SCHEDULE A

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

GRANTED PATENTS AND PATENT APPLICATIONS

 

U.S. Granted Patents

 

Patent No.   Title 9,472,354   Electrodes for Capacitors from Mixed Carbon
Compositions 9,206,051   Mechanical Exfoliation Apparatus 8,715,720   A Cloud
Mixer and Method of Minimizing Agglomeration of Particles 9,061,259   A Cloud
Mixer and Method of Minimizing Agglomeration of Particles 9,266,078   A Cloud
Mixer and Method of Minimizing Agglomeration of Particles

 

U.S. Patent Applications

 

Application No.   Title 15/155,558   Process of Dry Milling Particulate
Materials 13/686,961   Single Mode Microwave Device for Producing Exfoliated
Graphite 14/201,986   Graphene Carbon Compositions 14/488,417   Flexible
Resin-Free Composites Containing Graphite & Fillers 14/079,057  
Silicon-Graphene Nanocomposites for Electrochemical Applications 62/060,319  
LiF-Embedded SiG Powder for Lithium-Ion Battery 62/284,797   Thermal Interface
Materials Using Graphene Coated Fillers 15/082,363   Heat Exchanger Elements and
Devices 14/931,236   Mechanical Exfoliation Apparatus 14/938,969   Single Mode
Microwave Device for Producing Exfoliated Graphite 15/002,454   Mechanical
Exfoliation Apparatus 15/013,028   Mechanical Exfoliation Apparatus 15/047,995  
Mechanical Exfoliation Apparatus 15/050,496   Mechanical Exfoliation Apparatus
15/018,885   Mechanical Exfoliation Apparatus 15/050,517   Mechanical
Exfoliation Apparatus 62/303,612   Graphene Based Coating on Lead Grid for Lead
Acid Batteries



  

 5 

 

  

Foreign Granted Patents

 

Country   Patent No.   Title China   ZL 2012 8 0065778.X   Single Mode Microwave
Device for Producing Exfoliated Graphite China   ZL 2012 8 0052188.3   Cloud
Mixer and Method of Minimizing Agglomeration of Particulates

 

Foreign Patent Applications

 

Country   Application No.   Title Taiwan   Based on U.S. Patent Application No.
14/203,608   Electrodes for Capacitors from Mixed Carbon Compositions China  
Based on U.S. Patent No. 9,206,051   Mechanical Exfoliation Apparatus

 

 6 

 

 

SCHEDULE B

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

 

Registered Trademarks

 

Country   Mark   Registration No. United States   XG LEAF   4652615 United
States   XG SCIENCES THE MATERIAL DIFFERENCE   4316435 United States   XG
SCIENCES   4001356 United States   XGNP   3493218

 

Trademark Applications

 

Country   Mark   Application No. United States   XG TIM   87153373 United States
  XG SIG   87153369 United States   GNP   87089742

 

 7 

 